REAFFIRMATION AGREEMENT

THIS REAFFIRMATION AGREEMENT (this “Agreement”) is made as of August 7, 2015, by
the undersigned in favor of ACF FINCO I LP (“Lender”).

RECITALS:

Lender, CASTLE BRANDS INC., a corporation organized under the laws of the State
of Florida (“CBI”), and CASTLE BRANDS (USA) CORP., a corporation organized under
the laws of the State of Delaware (“CBUSA”) (individually and collectively,
“Borrower”), are parties to an Amended and Restated Loan and Security Agreement
dated as of September 22, 2014 (the “Credit Agreement”), in connection with
which Borrower delivered an Amended and Restated Revolving Credit Note dated
September 22, 2014 in a maximum principal amount of $12,000,000 (the “Revolving
Credit Note”), an Amended and Restated Term Note dated September 22, 2014 in the
original principal amount of $4,000,000 (the “2014 Term Note”), an Amended and
Restated Participation Agreement dated August 7, 2013 between Lender and the
parties executing the same as “Participants” (the “Term Loan Participation
Agreement”), a Subordination Agreement dated August 7, 2013, as amended by a
First Amendment effective as of October 21, 2013 between Lender and the parties
executing the same as “Junior Creditors” thereto (as so amended, the
“Subordination Agreement”), and other agreements, documents and instruments in
connection therewith.

The Credit Agreement, the Revolving Credit Note, the Term Note, the Term Note
Participation Agreement, the Subordination Agreement, and all other agreements,
documents and instruments executed and/or delivered in connection therewith, as
the same may be amended, restated, or otherwise modified from time to time,
shall be collectively referred to as the “Loan Documents”.

The 2014 Term Note has been repaid in full and Borrower has requested that
Lender formally waive Borrower’s obligation to pay liquidated damages in
connection with the repayment of the 2014 Term Note, increase the maximum
principal amount of the Revolving Credit Note by an amount equal to $7,000,000
and provide Borrower a sublimit under the Revolving Credit to permit Borrower to
acquire certain inventory (the “Purchased Inventory Sublimit”). Borrower has
also indicated that certain Persons desire to participate in the Purchased
Inventory Sublimit pursuant to a participation agreement (the “2015
Participation Agreement”).

Lender has agreed to the above and in connection therewith Borrower is executing
and/or delivering to Lender a First Amendment to the Credit Agreement, an
Amended and Restated Revolving Credit Note, the 2015 Participation Agreement and
other agreements, documents and instruments in connection therewith
(collectively, the “1st Amendment Documents”).

Each of the undersigned indicated as a “Validity Party” has executed and
delivered a Validity and Support Agreement dated on or about August 19, 2011 in
favor of Lender (each, a “Validity Agreement”) pursuant to which such Validity
Party has agreed to validate certain information provided by Borrower to Lender
and provide support in connection with Lender’s efforts to collect collateral to
secure Borrower’s payment and performance of all obligations and to Lender and
such other matters as described in such Validity Agreement.

Each of the undersigned indicated as a “Junior Creditor” has executed and
delivered to Lender the Subordination Agreement pursuant to which such Junior
Creditor has agreed to subordinate its rights to payment of indebtedness due
from Borrower to the indebtedness of Borrower to Lender, and such other matters
upon such terms and conditions contained in the Subordination Agreement.
MCLAIN & KYNE, LTD., a corporation organized under the laws of the State of
Kentucky (the “TM Assignor”), has executed and delivered to Lender a Trademark
Assignment and Security Agreement dated September 22, 2014 (“McLain TM
Assignment Agreement”) pursuant to which the TM Assignor assigned to Lender, and
granted Lender security interests in, certain trademarks and other intellectual
property as described in the McLain TM Assignment Agreement.

Upon the terms and conditions contained in the 1st Amendment Documents Lender
has agreed to enter into the transactions contemplated by the 1st Amendment
Documents, subject to and conditioned on the execution and delivery of this
Agreement by the undersigned to Lender.

AGREEMENT:

1. Notwithstanding the occurrence of any of the events described in the recitals
hereto or anything to the contrary contained in any of the 1st Amendment
Documents or the other Loan Documents (a) Borrower hereby reaffirms to Lender
and ratifies its obligations under the Credit Agreement, and the other Loan
Documents (collectively, the “Lender Obligations”), including, specifically, the
1st Amendment Documents, and each other agreement, document and instrument
executed and/or delivered by the Borrower in connection therewith as the same
may have been amended, modified and/or restated from time to time and including
the amendment, modification or restatement thereof in connection with the
matters described in the recitals hereto (collectively, the “Borrower
Documents”), and (b) further ratifies and confirms that each of the Borrower
Documents shall remain in full force and effect, other than the 2014 Term Note.

2. Notwithstanding the occurrence of any of the events described in the recitals
hereto or anything to the contrary contained in such party’s Validity Agreement,
each Validity Party hereby (a) reaffirms to Lender and ratifies its obligations
under such Validity Agreement, and each other agreement, document and instrument
executed and/or delivered by such Validity Party in connection therewith, as the
same may have been amended, modified and/or restated from time to time
(collectively, the “Validity Documents”), and (b) further ratifies and confirms
that each of the Validity Documents executed and/or delivered to Lender shall
remain in full force and effect.

3. Notwithstanding the occurrence of any of the events described in the recitals
hereto or anything to the contrary contained in the Subordination Agreement,
each Junior Creditor hereby (a) reaffirms to Lender and ratifies its obligations
under the Subordination Agreement, and each other agreement, document and
instrument executed and/or delivered by such Junior Creditor in connection
therewith, as the same may have been amended, modified and/or restated from time
to time (collectively, the “Subordination Documents”), and (b) further ratifies
and confirms that each of the Subordination Documents executed and/or delivered
to Lender shall remain in full force and effect.

4. Notwithstanding the occurrence of any of the events described in the recitals
hereto or anything to the contrary contained in the McLain TM Assignment
Agreement, TM Assignor hereby (a) reaffirms to Lender and ratifies its
obligations under the McLain TM Assignment Agreement, and each other agreement,
document and instrument executed and/or delivered by TM Assignor in connection
therewith, as the same may have been amended, modified and/or restated from time
to time (collectively, the “TM Assignment Documents”), and (b) further ratifies
and confirms that each of the TM Assignment Documents executed and/or delivered
to Lender shall remain in full force and effect.

5. No change, amendment or modification of this Agreement shall be valid or
binding unless such change, amendment or modification shall be in writing and
duly executed by all parties hereto and consented to by the Lender in writing.

6. This Agreement shall be governed by and interpreted and construed in
accordance with the internal laws of the State of New York, without regard to
its principles of conflicts of laws, and any dispute hereunder shall be brought
in the appropriate court located in Westchester County, New York or Erie County,
New York.

7. This Agreement may not be assigned by any party hereto without the prior
written consent of the other parties hereto and the Lender, and no party hereto
shall be relieved of its duties, obligations or liabilities under this Agreement
without the express written consent of the other parties hereto and the Lender,
regardless of assignments, delegations or other agreements with third parties
which may provide otherwise.

8. This Agreement shall be binding upon the parties hereto, their successors,
permitted assigns, heirs and legal representatives.

9. The invalidity of one or more phrases, sentences, clauses or paragraphs
contained in this Agreement shall not affect the validity of the remainder of
this Agreement.

10. This Agreement contains the entire understanding of the parties and the
Lender with respect to the subject matter hereof and there are no other oral
understandings, terms or conditions except as expressly stated herein and none
of the parties have relied upon any representation, express or implied, not
contained in this Agreement.

11. This Agreement may be executed in two (2) or more counterparts, each of
which shall be considered an original, and all of which shall be considered one
and the same instrument.

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
date first written above.

BORROWER:

     
CASTLE BRANDS INC.
  CASTLE BRANDS (USA) CORP.
By: /s/ Alfred J. Small
  By: /s/ Alfred J. Small
 
   
Name: Alfred J. Small
  Name: Alfred J. Small
 
   
Its: CFO
  Its:CFO
 
   
VALIDITY PARTIES:
 

/s/ Alfred Small
  /s/ John Glover
 
   
ALFRED SMALL
  JOHN GLOVER
/s/ Michael Becker
  /s/ T. Kelley Spillane
 
   
MICHAEL BECKER
  T. KELLEY SPILLANE

1

     
JUNIOR CREDITORS:
 

FROST GAMMA INVESTMENTS TRUST
  VECTOR GROUP LTD
By: /s/ Phillip Frost, M.D.
  By: /s/ Marc Bell
 
   
Name: Phillip Frost, M.D.
  Name: Marc Bell
 
   
Its: Trustee
  Its: VP
 
   
JACQUELINE SIMKIN REVOCABLE TRUST
AS AMENDED AND RESTATED 12/16/2003
 
IVC INVESTMENTS, LLLP
By: /s/ Jacqueline Simkin
  By: /s/ Glenn L. Halpryn
 
   
Name: Jacqueline Simkin
  Name: Glenn L. Halpryn
 
   
Its: Trustee
  Its: President
 
   
/s/ Susan M. Lampen
  /s/ Mark E. Andrews, III
 
   
SUSAN M. LAMPEN
  MARK E. ANDREWS, III
/s/ Subbarao Uppaluri
  /s/ David Farina
 
   
SUBBARAO UPPALURI
  DAVID FARINA
/s/ Tibor Hollo
  /s/ Elliott Harris
 
   
TIBOR HOLLO
  ELLIOTT HARRIS
/s/ Fred Johnson
  /s/ Dennis Scholl
 
   
FRED JOHNSON
  DENNIS SCHOLL

2